Citation Nr: 1021334	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left eye melanoma, 
to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for posttraumatic 
stress disorder.

4.  Entitlement to service connection for blindness in both 
eyes, to include as secondary to exposure to Agent Orange and 
asbestos.

5.  Entitlement to service connection for removal of lymph 
nodes, to include as secondary to exposure to Agent Orange.

6.  Entitlement to service connection for colon cancer, to 
include as secondary to exposure to Agent Orange.

7.  Entitlement to service connection for chloracne.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for boils in the ears.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and June 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Huntington, West Virginia (RO).  

The Board denied the Veteran's claim of entitlement to 
service connection for left eye melanoma by a December 21, 
2006 decision.  The Veteran appealed the denial of his claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on an April 2008 Joint Motion for Remand 
(Joint Motion), the Court remanded the issue of entitlement 
to service connection for left eye melanoma for additional 
reasons and bases and additional development in compliance 
with the Joint Motion.  An April 2009 letter was sent to the 
Veteran in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  

With regard to the Veteran's claim for entitlement to service 
connection for diabetes mellitus, in its December 2006 
decision, the Board notified the Veteran that his claim was 
subject to a stay on the adjudication of cases affected by 
the decision of the Court in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  The Veteran was told that once the Haas case was 
finally resolved, the stay would be lifted, and his claim 
would be promptly adjudicated.  In January 2009, the appeal 
was resolved.  Later that month, with the resolution of the 
appeal, VA lifted the stay on the adjudication of cases 
affected by the Haas litigation.  Thus, the Board is now able 
to proceed with consideration of the Veteran's appeal of the 
issue of entitlement to service connection for diabetes 
mellitus.

All issues on appeal are remanded to the Department of 
Veterans Affairs Regional Office.  VA will notify the 
appellant if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2009).  Here, the Court remanded the 
Board's December 2006 decision based on the April 2008 Joint 
Motion which found that the decision as written precluded 
effective judicial review.

Accordingly, in order to prevent prejudice to the Veteran, 
the December 2006 Board decision denying entitlement to 
service connection for left eye melanoma must be vacated, and 
a new decision regarding that issue will be entered as if the 
December 2006 Board decision had never been issued.

ORDER

The December 21, 2006 decision of the Board is vacated.


REMAND

I.  Left Eye Melanoma and Diabetes Mellitus

The Veteran is seeking service connection for left eye 
melanoma and diabetes mellitus.  The Veteran's claims were 
originally denied by the RO in June 2003, and again by an 
August 2003 rating decision, a December 2003 statement of the 
case, and February 2004 and May 2006 supplemental statements 
of the case.  The RO most recently considered the Veteran's 
claims in a May 2006 supplemental statement of the case.  In 
December 2006, the Board denied the Veteran's claim for 
entitlement to service connection for left eye melanoma and 
deferred adjudication of the Veteran's claim of entitlement 
to service connection for diabetes mellitus.  Thereafter, the 
Veteran appealed the Board's denial of entitlement to service 
connection for left eye melanoma to the Court.  By way of an 
April 2008 Joint Motion and Court Order, the Court remanded 
the issue of entitlement to service connection for left eye 
melanoma to the Board for additional reasons and bases and 
additional development.  In April 2009, the Board sent the 
Veteran and his representative a letter in which they were 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Review of the claims 
file reflects that a substantial amount of evidence has been 
received and associated with the Veteran's claims file since 
the RO last considered the Veteran's claims for entitlement 
to left eye melanoma and diabetes mellitus in May 2006.  The 
claims file does not reflect that the Veteran has submitted a 
wavier of his right to have the RO consider his claims with 
the additional evidence received since the May 2006 
supplemental statement of the case.  Accordingly, the Board 
must return the issues of entitlement to service connection 
for left eye melanoma and diabetes mellitus to the RO for 
consideration of the additional evidence and the issuance of 
a supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2009).

In addition, the April 2008 Joint Motion instructed the Board 
to ensure that VA obtained all relevant evidence from 
Bluefield Hospital and to determine whether a VA examination 
was necessary with regard to the Veteran's claim of 
entitlement to service connection for left eye melanoma.  
Thus, the RO must again request copies of all of the 
Veteran's private medical treatment records from Bluefield 
Hospital and ensure that all relevant evidence is associated 
with the Veteran's claims file.  Thereafter, if the evidence 
shows that the Veteran's left eye melanoma may be related to 
service or to Agent Orange exposure during service, the RO 
must provide the Veteran with a VA examination addressing the 
etiology of the Veteran's left eye melanoma.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006) (addressing the four 
elements that must be considered in determining whether a VA 
medical examination must be provided as required by 38 
U.S.C.A. § 5103A and noting that the third element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and active service, 
including equivocal or non-specific medical evidence or 
credible lay evidence of continuity of symptomatology).  The 
types of evidence that "indicate" that a current disability 
may be associated with service include medical evidence that 
suggest a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.

II.  Posttraumatic Stress Disorder, Blindness in Both Eyes, 
Removal of Lymph Nodes, Colon Cancer, Chloracne, Bilateral 
Hearing Loss, Tinnitus, Boils in Ears

In June 2009, the RO issued a decision denying the Veteran's 
claims of entitlement to service connection for posttraumatic 
stress disorder (PTSD), removal of lymph nodes, colon cancer, 
chloracne, bilateral hearing loss, tinnitus, and boils in the 
ears.  In August 2009, the Veteran filed a notice of 
disagreement to that rating decision.  In February 2010, the 
RO issued a statement of the case.  In March 2010, the 
Veteran, through his representative, perfected his appeal to 
those issues by filing a substantive appeal.  However, these 
issues were not certified to the Board, and the Board 
observes that neither the Veteran nor his attorney has 
submitted any additional evidence or argument pertaining to 
these issues.  In this regard, following the receipt of a 
timely substantive appeal, the RO must certify the case to 
the Board, which is accomplished by the completion of a 
Certification of Appeal (VA Form 8).  38 C.F.R. § 19.35 
(2009).  Although the certification is used for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction over an issue, when an 
appeal is certified to the Board, the appellant, and his or 
her representative, if any, will be notified in writing of 
the certification and the transfer of the case to the Board, 
and of the time limit for requesting a change in 
representation, for requesting a personal hearing, and for 
submitting additional evidence.  38 C.F.R. § 19.36 (2009).  
In a March 2010 letter, the Veteran's representative 
requested that the Veteran be permitted the full 90-day time 
period from the date that the claims were certified to the 
Board to submit additional evidence.  Therefore, to ensure 
compliance with all due process requirements, the issues of 
entitlement to service connection for PTSD, removal of lymph 
nodes, colon cancer, chloracne, bilateral hearing loss, 
tinnitus, and boils in the ears are remanded to the RO for 
proper certification to the Board with notice to the Veteran 
and his representative, so that the Veteran is afforded the 
opportunity to change his representation, request a personal 
hearing, or submit additional evidence.

Accordingly, the case is remanded for the following action:

1.  The RO must properly certify the 
issues of entitlement to service 
connection for PTSD, removal of lymph 
nodes, colon cancer, chloracne, bilateral 
hearing loss, tinnitus, and boils in the 
ears to the Board and notify the Veteran 
and his representative of such pursuant to 
38 C.F.R. §§ 19.35 and 19.36.

2.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his left eye melanoma.  
The Veteran must be asked to complete a 
separate VA Form 21-4142 for any private 
physician or source of treatment he may 
identify, to include Bluefield Hospital.  
The RO must then obtain all identified 
records.  The RO must again request and 
obtain all private treatment records from 
Bluefield Hospital which are not currently 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  Thereafter, if and only if the 
evidence shows that the Veteran's left eye 
melanoma may be related to service or to 
inservice exposure to Agent Orange, a VA 
examination addressing the etiology of the 
Veteran's left eye melanoma must be 
provided to the Veteran.  The claims file 
must be made available to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The VA examiner must state 
whether the Veteran's left eye melanoma is 
related to his military service, to 
include inservice exposure to Agent 
Orange.  The Veteran's service treatment 
records, post-service treatment records, 
his statements and testimony regarding 
symptomatology, and any pertinent clinical 
findings of record must be taken into 
account.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must readjudicate 
the claims of entitlement to service 
connection for left eye melanoma and 
entitlement to service connection for 
diabetes mellitus with consideration of 
all of the evidence in the Veteran's 
claims file, including the evidence 
received since the May 2006 supplemental 
statement of the case.  If either of the 
claims remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


